Citation Nr: 0124726	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1969 to February 1971.

In July 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claim for service connection for 
chronic lymphocytic leukemia (CLL).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  And he 
testified at a hearing at the RO in July 2001 in support of 
his claim.  The signing judge of this decision conducted that 
hearing during a travel assignment (Travel Board hearing).


FINDINGS OF FACT

1.  The veteran did not experience any symptoms of CLL while 
on active duty in the military or within one year after his 
service ended in February 1971; the condition was not 
initially diagnosed until many years later, in December 1999.

2.  There is no medical evidence of record otherwise 
etiologically linking the veteran's CLL to his service in the 
military or to a blood transfusion that he received while 
undergoing surgery at a VA medical center (VAMC) a few years 
after service, in 1974, to treat his heart condition.


CONCLUSION OF LAW

The veteran's CLL was not incurred in or aggravated during 
service and may not be presumed to have been so incurred; it 
also is not proximately due to or the result of a blood 
transfusion that he received in 1974 while a patient at a 
VAMC.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1151, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he has CLL as a residual of his 
service in the military, including as a result of exposure to 
Agent Orange, or alternatively as a result of a blood 
transfusion that he received at a VAMC a few years after 
service, in 1974, while undergoing surgery for treatment of 
his heart condition.  However, he has not submitted any 
objective medical evidence whatsoever to substantiate either 
of his allegations, and this medical nexus evidence is 
absolutely necessary to warrant service connection.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, even 
fully acknowledging that he currently has CLL, since records 
show that it initially was diagnosed in December 1999 and 
subsequently required chemotherapy, still does not provide a 
legal basis for granting service connection for this 
condition in the absence of any medical evidence causally 
linking it to the veteran's service in the military or, 
alternatively, to a blood transfusion that he received during 
his heart surgery at the VAMC in 1974.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See also 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 and 38 C.F.R. 
§§ 3.303, 3.307, 3.309 pertaining to direct and presumptive 
incurrence of conditions during service, or within the one-
year presumptive period after service for CLL, 
and 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 for claims 
alleging entitlement to compensation for conditions causing 
additional disability as a result of treatment at a VAMC.  In 
these latter instances, where entitlement to compensation is 
established under § 1151, the condition at issue is treated 
as though it were incurred in or aggravated during service.  
See too 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
pertaining to claims based on exposure to the toxic herbicide 
Agent Orange-and in particular, "dioxin."

Since the veteran is a layman, he cannot etiologically link 
his CLL to his military service, himself, or to the blood 
transfusion that he received in 1974 while a patient at a 
VAMC because he does not have the necessary medical training 
and/or expertise to do this.  Espiritu v. Derwinski, 2 
Vet. App. 494 (1992).  And of the medical evidence currently 
of record, it indicates there is no known cause of CLL.  See 
the article titled "Understanding Chronic Lymphocytic 
Leukemia (CLL)," which the RO researched on the internet in 
May 2001.  The RO also duly apprised the veteran of that 
internet article in the May 2001 supplemental statement of 
the case (SSOC), as well as apprising him of essentially the 
same medical finding in the Merck Manual.  And that medical 
treatise evidence is probative evidence against the claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000), citing 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  So the 
veteran has been given proper notice of that evidence and 
provided an opportunity to refute it or to submit additional 
medical or other evidence in response favorable to his claim.  
See Thurber v. Brown, 5 Vet. App. 119 (1993).

The Board notes, in closing, that it is not necessary to 
remand this case to the RO to comply with the recently 
enacted Veterans Claims Assistance Act (the "VCAA") because 
the RO already sent the veteran a detailed letter in April 
2001 discussing the application of the VCAA to his current 
appeal-including insofar as VA's obligation to notify him of 
the evidence needed to substantiate his allegations and 
to assist him in fully developing the evidence pertinent to 
his claim.  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2001); 66 Fed. Reg., No. 168, 45620-
45632 (Aug. 29, 20001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  And he has not responded to that letter by 
identifying any additional medical evidence, not already of 
record, that would substantiate his allegations and show 
there is a relationship of some sort between him contracting 
CLL nearly 19 years after his discharge from the military or 
due to the blood transfusion that he received in 1974 while a 
patient at the VAMC-which still was some 15 years prior to 
the initial diagnosis in December 1999.  Such a long lapse 
between the events in service, and a few years after service 
while a patient at the VAMC, prior to the initial diagnosis, 
is probative evidence against the claim.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145 (1996).  The Board further notes 
that the veteran had an additional opportunity to identify 
and/or submit supporting medical evidence while testifying 
during his recent hearing in July 2001.  Thus, because he did 
not, the Board was free to proceed to adjudicate his claim 
without first remanding it to the RO to comply with the VCAA.  
See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.)  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (... remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided.).  And furthermore, since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for chronic lymphocytic 
leukemia is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

